t c memo united_states tax_court walton a sutherland petitioner v commissioner of internal revenue respondent docket nos filed date r determined deficiencies based on among other theories p’s failure to report as income legal fees that p an attorney earned in held p’s oral motion to shift the burden_of_proof is denied held further p’s oral motion to dismiss in petitioner’s favor the year because the 3-year period of limitations on assessment and collection for that year has expired is denied held further p earned the fee in question in held further r’s determinations of additions to tax under sec_6653 and b i r c for are sustained held further r’s determination of an addition_to_tax under sec_6661 i r c for is sustained kenneth s sussmane for petitioner albert g kobylarz and guy g lavignera for respondent memorandum findings_of_fact and opinion halpern judge these three cases have been consolidated for trial briefing and opinion respondent by three notices of deficiency determined deficiencies in and additions to petitioner's federal_income_tax as well as a penalty as follows additions to tax and penalties docket no year deficiency a a a a b a sec sec sec sec sec dollar_figure dollar_figure --- --- dollar_figure --- dollar_figure big_number --- big_number --- big_number --- --- --- --- dollar_figure percent of the interest due on dollar_figure respondent first issued a notice_of_deficiency for in that notice_of_deficiency respondent explained that the basis for the adjustment giving rise to substantially_all of the deficiency in tax was that petitioner had failed to establish a nontaxable source for funds used in his casino activities subsequently respondent issued notices of deficiency for and the basis for the adjustments made in those notices of deficiency is that petitioner an attorney failed to report as income a certain fee earned by him on brief respondent concedes that the three notices of deficiency are to be considered in the alternative and that she relies primarily on our finding that petitioner failed to report fee income of dollar_figure in indeed respondent opens her brief with the following statement if respondent prevails with respect to the year and the legal fee is included therein there would be no deficiency for either nor as the notices of deficiency for these years represent alternative theories of inclusion of the legal fee in addition to the issue of unreported income we must decide whether the statute_of_limitations bars assessment of a deficiency for whether petitioner has been relieved in part of his burden_of_proof and whether petitioner is liable for certain additions to tax and a penalty unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure introduction findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts filed by the parties and accompanying respondent's notice_of_deficiency for contains an adjustment increasing income in the amount of dollar_figure which is labeled interest_income the parties have not dealt with that item on brief since respondent has prevailed with respect to we assume that respondent has conceded that adjustment exhibits are incorporated herein by this reference some of respondent's proposed findings_of_fact have been conceded by petitioner and accordingly are so found at the time of trial petitioner was an attorney admitted to practice law in the state of new york from through the time of trial petitioner was employed by the new york state department of law in petitioner resided in new york city with his sister hester sutherland and hester's minor daughter maude sometime in the early 1980's petitioner moved to romaine avenue jersey city new jersey hester and maude moved in part rule provides as follows rule briefs e form and content in an answering or reply brief the party shall set forth any objections together with the reasons therefor to any proposed findings of any other party showing the numbers of the statements to which the objections are directed in addition the party may set forth alternative proposed findings_of_fact in the instant case respondent filed an opening brief petitioner filed an answering brief and respondent filed a reply brief the answering brief fails to set forth objections to the proposed findings_of_fact set forth in the opening brief accordingly we must conclude that petitioner has conceded respondent's proposed findings_of_fact as correct except to the extent that petitioner's proposed findings are clearly inconsistent therewith see fein v commissioner tcmemo_1994_370 n estate of stimson v commissioner tcmemo_1992_242 cunningham v commissioner tcmemo_1989_260 n in with petitioner sometime in hester purchased and moved with maude into an apartment in new jersey petitioner continued to reside at the jersey city address during the years in issue and at the times the petitions herein were filed maude suffered from sickle cell disease on or about date maude became ill hester accompanied by petitioner took maude to harlem hospital in new york city for treatment subsequently maude's condition worsened and she suffered permanent injuries the remaining findings_of_fact relate to the settlement of a lawsuit claiming medical malpractice the malpractice action brought by hester in connection with maude's injuries hester retains petitioner on or about date hester retained petitioner to prosecute the malpractice action hester agreed that in consideration thereof petitioner was to receive a fee of percent of the sum recovered the 3-percent fee the terms of petitioner's engagement are set forth in a document dated date headed retainer signed by hester and witnessed by petitioner the retainer at about the same time petitioner completed signed and filed a retainer statement petitioner's retainer statement with the judicial conference of the state of new york the judicial conference petitioner's retainer statement reflects the terms of the retainer petitioner engages lipsig sullivan mollen and liapakis sometime in date petitioner engaged the law firm of lipsig sullivan mollen and liapakis the lipsig firm to represent hester and maude in the malpractice action the lipsig firm was to share in the 3-percent fee initially the lipsig firm was to receive two-thirds of that fee and petitioner was to retain one-third later the proportions were changed to one-half and one-half prosecution of the malpractice action in date the lipsig firm commenced the malpractice action in the supreme court of the state of new york county of new york the new york court the lipsig firm filed a complaint alleging that the defendants' medical services caused severe serious and permanently disabling injuries to maude and caused the loss to hester of maude's services petitioner did not appear as attorney of record in any of the proceedings relating to the malpractice action nevertheless petitioner assisted and was a tremendous help to the lipsig firm in the prosecution of the malpractice action for example he reviewed pleadings he assisted in trial preparation he made specific suggestions on matters such as reinstating a specific paragraph to the complaint he did legal research eg as to the minimum standards for hospital care in new york he obtained experts he assisted in an interlocutory appeal and he contributed meaningfully to settlement of the action settlement of the malpractice action the malpractice action was settled with an entry by the new york court of an order the infants compromise order the order on date the order is based in part on a petition the infant's compromise petition the compromise petition made by hester an affirmation made by a member of the lipsig firm the lipsig firm affirmation and an affirmation made by petitioner petitioner's affirmation among other things the order authorizes hester to settle the malpractice action for the sum of dollar_figure from that sum the order requires that the lipsig firm be reimbursed certain disbursements and be paid dollar_figure as and for their attorneys sic fees from the dollar_figure the order further requires that hester be paid on her cause of action for loss of services dollar_figure and dollar_figure one-half of the attorneys sic fees in this action the remainder of the sum is ordered to be paid to hester on behalf of maude hester and the lipsig firm had previously agreed that the 3-percent fee would be reduced to percent the sum of dollar_figure one-half of the attorneys sic fees in this action was ordered paid to hester because petitioner had waived his right to that sum in the compromise petition hester explains petitioner's waiver as follows my brother walton sutherland esq who has rendered invaluable assistance to me in caring for maude by agreement with the lipsig firm was to receive fifty percent of the legal fee it has been agreed by the attorneys for the plaintiffs that fifty percent of the legal fee in the amount of dollar_figure be waived to me towards my cause of action for loss of services in lieu of petitioner's receiving his fee in the lipsig firm affirmation the waiver is explained as follows walton sutherland esq the forwarding attorney in this matter has agreed to waive his share of the legal fees in this case in hester's behalf so that she may continue to have the wherewithal to care for her daughter maude petitioner's affirmation contains the following explanation your affirmant agrees to waive the legal fee in this matter to hester sutherland herein towards her claim for loss of services petitioner's affirmation is dated date deposit of proceeds paid to hester hester received two checks totaling dollar_figure in discharge of the provisions of the order to pay her dollar_figure and dollar_figure in settlement of her cause of action for loss of services those two checks were deposited into account number at the east river savings bank in new york city the first account the first account was titled walton sutherland jr or hester sutherland it carried petitioner's social_security_number between date and date petitioner withdrew in excess of dollar_figure from the first account on date the first account was closed and the balance was transferred to east river savings bank account number the second account the second account was titled similarly to the first account but carried hester's social_security_number petitioner was authorized to make withdrawals from the second account between date and date petitioner withdrew at least dollar_figure from the second account gambling in atlantic city during and petitioner traveled to atlantic city new jersey to gamble at at least four casinos caesars atlantic city tropworld ballys park place casino and trump casino hotel hester at times accompanied petitioner to atlantic city at each casino petitioner bought chips with which to make bets known as buying in additionally at one casino tropworld petitioner maintained a front money account from date through at least date a front money account allows a patron to put money on deposit with the casino and draw on the deposit at the gaming tables so the patron does not have to carry around cash the following represents petitioner's gambling history at the casinos during and buying in front money deposit total caesars tropworld trump ballys dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ------------------------------------------------------ ballys tropworld trump caesars buying in dollar_figure dollar_figure dollar_figure dollar_figure front money deposit total dollar_figure dollar_figure dollar_figure ------------------------------------------------------ buying in tropworld trump dollar_figure dollar_figure big_number dollar_figure ballys dollar_figure caesars dollar_figure front money deposit total dollar_figure dollar_figure dollar_figure dollar_figure petitioner's tax returns petitioner reported the following items of gross_income on his federal_income_tax returns for the years in issue wages taxable interest_income state tax_refund dividend income total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner made no disclosures in his federal_income_tax return or in a statement attached to that return of any amounts omitted from that return unreported income petitioner failed to report an item_of_gross_income in the amount of dollar_figure received in negligence petitioner and hester acted together to structure receipt of the dollar_figure so that petitioner could retain control of it but claim that he had not received it for tax purposes opinion i introduction a questions for decision the principal question we have been asked to decide is whether petitioner underreported his income for or we have found that petitioner failed to report an item_of_gross_income in the amount of dollar_figure received in based on respondent's concession that the notices of deficiency for and are to be considered in the alternative and given that we will sustain respondent's determination_of_a_deficiency for in full we determine that there are no deficiencies in tax additions to tax or penalties for or we shall enter decisions accordingly we must still address two motions made by petitioner and determine whether petitioner is liable for respondent's addition_to_tax for ii motions a motion to dismiss based on period of limitations at trial petitioner orally moved to dismiss in petitioner's favor with respect to we did not then rule on petitioner's motion petitioner claims that the 3-year period of limitations on assessment and collection with respect to that year had expired we note that the statute_of_limitations is an affirmative defense and does not affect the jurisdiction of this court rule 40_tc_1061 were we to agree with petitioner’s argument we would recharacterize the motion as one for summary_judgment and enter a decision of no deficiency as to petitioner’s year sec_7459 in general the assessment of a deficiency in tax must be made within years of the taxpayer's filing of his return sec_6501 however the limitations_period is extended to years if the taxpayer omits_from_gross_income an amount properly includable therein that is in excess of percent of the amount of gross_income stated in the return sec_6501 in determining the amount omitted there shall not be taken into account any amount omitted from gross_income if such amount is disclosed in the return or in a statement attached to the return sec_6501 petitioner filed his federal_income_tax return on or about date reporting gross_income in the amount of dollar_figure on date respondent issued a notice_of_deficiency to petitioner for respondent concedes that assessment of a deficiency in tax for cannot be made within the 3-year period provided for in sec_6501 respondent asserts however that the 6-year period of limitations provided for in sec_6501 applies respondent must prove that the requirements of sec_6501 are satisfied see 38_tc_84 affd 318_f2d_786 10th cir 21_tc_398 in his federal_income_tax return petitioner reported gross_income of dollar_figure for petitioner failed to report an item_of_gross_income in the amount of dollar_figure petitioner testified that the copy of his return in evidence was complete we have examined that copy and find no disclosure of the omitted item_of_gross_income there are no statements disclosing the omitted item attached to the return petitioner has omitted from his federal_income_tax return an amount in excess of percent of the amount of gross_income stated in the return he has not disclosed the omitted amount in the return or in a statement attached to the return the copy of petitioner's return in evidence was received by respondent pursuant to a subpoena to petitioner requiring him to produce that return petitioner moved for us to quash that subpoena and we denied that motion on brief petitioner asks us to reconsider that denial we have done so and again find no grounds for quashing the subpoena the copy of the return in question had been provided to petitioner by respondent and the request to provide it to respondent at trial was not burdensome on the premises stated petitioner's motion to dismiss will be denied b motion to shift burden_of_proof at trial petitioner orally moved to shift the burden_of_proof we did not then rule on petitioner's motion on brief petitioner concedes that the burden_of_proof normally rests with the taxpayer see rule a petitioner argues however this presumption of correctness does not apply and the burden_of_proof shifts to respondent where there is a showing by a petitioner that the determination of the deficiency set forth in the notice_of_deficiency was arbitrarily made with respect to respondent's notice_of_deficiency for petitioner claims respondent lost petitioner's tax_return and calculated the notice_of_deficiency arbitrarily without knowledge of the actual income reported or taxes paid_by petitioner in petitioner claims that respondent's notice_of_deficiency is arbitrary and therefore should not be afforded the usual presumption of correctness in addressing that contention we note that the courts generally will not look behind the commissioner's determination even if it is based on hearsay or other evidence inadmissible at trial 794_f2d_884 3d cir vacating tcmemo_1985_101 83_tc_269 58_tc_792 however where the notice_of_deficiency is shown to be arbitrary that is sufficient to find for the taxpayer unless respondent adequately cures such arbitrariness 293_us_507 consequently under the rule in 54_tc_742 affd 445_f2d_985 10th cir in cases appealable to the court_of_appeals for the third circuit the presumption of correctness will not be given effect unless the commissioner produces evidence linking the taxpayer to the tax-generating activity in cases involving unreported income whether legal or illegal anastasato supra pincite in these cases respondent's notice_of_deficiency for is based on petitioner's failure to report an attorney's fee or attorney's referral fee of dollar_figure we conclude there is sufficient evidence that petitioner was entitled to an attorney's fee eg the retainer agreement petitioner claims that respondent lost petitioner's return petitioner however has failed to propose any findings_of_fact in support of that claim and we have made no such finding petitioner has failed to carry his burden_of_proof on that point moreover even if facts did support that claim petitioner has failed to show that respondent's determination was arbitrary perhaps respondent had abstracted data from petitioner's return and no longer needed it indeed it is difficult to understand just what petitioner's complaint is petitioner is not claiming that he did report the attorney's fee on his return and that respondent is double charging him whether respondent had petitioner's return or not respondent charged petitioner with income respondent had reason to believe petitioner did not report there is nothing arbitrary about that finally petitioner argues that respondent raised a new_matter for presumably the attorney's fee theory and ought to bear the burden_of_proof on that matter see rule a the long and the short of it is that we have sustained respondent's determination_of_a_deficiency for not and for that year respondent raised no new issue petitioner has not brought to our attention any authority to the contrary petitioner's motion to shift the burden_of_proof will be denied indeed even were we to shift the burden_of_proof to respondent that would not help petitioner on no issue for which petitioner bears the burden_of_proof do we have a situation in which we must look to who bears the burden_of_proof to resolve a balance in the evidence in this case considering the evidence before us it is of no consequence who bears the burden_of_proof iii deficiency we have found that petitioner failed to report an item_of_gross_income in the amount of dollar_figure received in we base that finding on our conclusion that at the time the new york court entered the infants compromise order the order on date petitioner had the right to a one-half share of the attorney's_fees awarded by the court which right petitioner waived in favor of hester his sister a taxpayer may not avoid tax by an anticipatory arrangement that assigns income earned by the taxpayer to another 281_us_111 see 551_f2d_208 8th cir taxpayer a real_estate broker was taxed on commission earned on sale of house to his parents commission turned over to his parents taxpayer argued that he had agreed to sell the house to his parents free of a commission and therefore had waived the commission 63_f2d_77 9th cir affg 24_bta_531 attorney who assigned to his wife one-half of his share of a contingency fee is taxable on the full share kochansky v commissioner tcmemo_1994_160 attorney who represented client in malpractice suit taxable on contingent_fee assigned to former wife in property settlement agreement when income is assigned to another the choice of the proper taxpayer revolves around the question of which person in fact controls the earning of the income rather than the question of who ultimately receives the income 73_tc_1246 621_f2d_1318 8th cir affg tcmemo_1979_164 kochansky v commissioner supra neither party here argues that the dollar_figure item here in question is taxable to the lipsig firm the choice is between petitioner for whom if the item is his it is a fee includable in gross_income pursuant to sec_61 and hester for whom if it is hers it is an amount excludable from gross_income pursuant to sec_104 as an amount received on account of personal injury the evidence here strongly supports the conclusion that petitioner controlled the earning of the item in question notwithstanding that the new york court ordered that it be paid to hester in its order the order the new york court called the item an attorney's fee and stated that petitioner had waived his right to the fee if the item were not an attorney's fee why would the new york court describe it as such and speak of a waiver petitioner was not a party to the malpractice action the only possible claim he had to any proceeds was for services rendered as an attorney if he had not rendered those services and was not entitled to a fee then any discussion of a waiver makes no sense yes it is possible that petitioner or hester had negotiated a reduced one-half fee arrangement with the lipsig firm and the waiver was simply the way that arrangement was carried out we do not however believe that under new york law attorney's_fees in an action involving an infant are fixed not by the attorney's contract or retainer agreement but by the court and any agreement of the guardian is advisory only n y jud sec_474 mckinney werner v levine n y s 2d sup ct under new york law in a action involving a minor a settlement is ineffective without a court order n y civ prac l r sec mckinney supp valdimer v mount vernon hebrew camps inc n y s 2d affidavits of the infant's representative and attorney if any must accompany the papers supporting the motion or petition for an order n y civ prac l r sec mckinney supp the order and the supporting papers we have described--the compromise petition the lipsig firm affirmation and petitioner's affirmation--all are consistent in treating petitioner as entitled to a fee which he waived both the compromise petition and the lipsig firm affirmation describe a contingent_fee arrangement of percent later reduced to percent if the arrangement were otherwise ie if from the beginning petitioner had been entitled to no portion of that fee and the lipsig firm was to get less than percent later percent then the compromise petition and the lipsig firm affirmation were misleading if not fraudulent we do not believe that to be the case petitioner assisted and was a tremendous help to the lipsig firm in the prosecution of the malpractice action the retainer petitioner's retainer statement and his arrangement with the lipsig firm all are consistent with the conclusion that petitioner earned and was entitled to a fee the only evidence to the contrary is the testimony of petitioner and hester petitioner's testimony was not straightforward we found him evasive in many of his answers we accord his testimony little weight hester's testimony agreed with that of her brother because of the close family relationship and because she exposed herself to no adverse income_tax consequence we also accord her testimony little weight finally petitioner claims that he cannot be taxed on the item in question because he did not actually receive it and it would have been illegal for him to have received it see 405_us_394 petitioner argues that he was prohibited from receiving the item under new york law and an order issued by his employer the new york attorney_general prohibiting department of law employees from engaging in private practice we do not agree that the new york law or attorney_general rule cited by petitioner would make it illegal for petitioner to receive the fee that he waived to hester new york code of professional responsibility rule a which covers legal fee splitting does not invalidate petitioner's fee-sharing agreements with the lipsig firm because we assume hester consented to the agreements as evidenced by the statements made in her affidavit supporting the petition for a compromise order and petitioner contributed to the legal work in an amount sufficient to satisfy rule a see benjamin v koeppel n y s 2d referring attorney contributed to the legal work by merely interviewing the client evaluating the case discussing the case with the representing firm and attending one meeting between client and firm n y jud sec_474 does not prohibit petitioner from collecting fees rather it prescribes the procedural method for obtaining fees which petitioner failed to follow as he had assigned his portion of the fee finally petitioner has not convinced us that his employment restriction while prohibiting him from private practice makes it illegal for him to collect the fees received from such practice accordingly we find that petitioner's ability to receive the fee was not impeded by law or employment restriction the new york court was apprised of petitioner's agreement with the lipsig firm we believe that by ordering that petitioner's waiver be given effect so that half the attorney's_fees be paid to hester the new york court recognized petitioner's right to receive the fee and consequently petitioner's ability to control the fee's disposition accordingly dollar_figure is taxable to petitioner in iv additions to tax a negligence we have determined an underpayment in tax for sec_6653 imposes an addition_to_tax equal to percent of the entire underpayment if any portion of such underpayment is due to negligence sec_6653 imposes an addition_to_tax equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment due to negligence negligence is lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 petitioner bears the burden_of_proof rule a in the petition petitioner assigns error to respondent's determination of an addition_to_tax for negligence on the ground that there is no deficiency petitioner avers no other facts in support of his assignment of error on brief petitioner argues that petitioner reported the transaction consistently with the actual receipt of the item and that respondent's assignment_of_income theory is not contained in the code or regulations but is a limited doctrine contained in case law petitioner argues that petitioner cannot be expected to have intentionally disregarded that doctrine moreover petitioner argues that respondent has introduced absolutely no evidence that petitioner engaged in any scheme to avoid taxes we disagree the dollar_figure was deposited into a joint account belonging to hester and petitioner petitioner withdrew substantial sums from that account and gambled with them in atlantic city such use of the dollar_figure is inconsistent with the statement in the lipsig firm affirmation no doubt based on statements by petitioner or hester that petitioner has agreed to waive his share of the legal fees in this case in hester's behalf so that she may continue to have the wherewithal to care for her daughter maude we believe that petitioner and hester acted together to structure receipt of the dollar_figure so that petitioner could retain control of it but claim that he had not received it for income_tax purposes and we so find we believe that petitioner was negligent in not reporting the dollar_figure on his return and we so find we sustain respondent's additions to tax under sec_6653 and b in their entirety b substantial_understatement_of_income_tax liability for returns due before date sec_6661 provides for an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement an understatement is substantial when the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown or dollar_figure the understatement is reduced to the extent that the taxpayer has adequately disclosed his or her position or has substantial_authority for the tax treatment of an item sec_6661 sec_1 a income_tax regs petitioner bears the burden of proving that he is not subject_to the addition_to_tax determined by respondent rule a petitioner’s understatement for the taxable_year exceeded percent of the tax required to be shown it is therefore substantial under sec_6661 petitioner argues however that there was substantial_authority for his treatment of the item specifically petitioner argues that he reported the transaction consistently with an award from the new york court and consistently with the treatment of such item by the lipsig firm sec_1 b income_tax regs lists the types of authority that will be considered in determining whether substantial_authority exists the authority upon which petitioner relies ie the court award and the lipsig firm's treatment are not among those that will be considered furthermore there is no evidence that petitioner made any disclosure of the item on his tax_return petitioner has thus failed to prove that he is not subject_to the sec_6661 addition_to_tax accordingly we sustain respondent's sec_6661 addition_to_tax an order denying petitioner’s oral motion to shift the burden_of_proof will be issued an order denying petitioner’s oral motion to dismiss for lack of jurisdiction will be issued and decision will be entered for respondent in docket no decisions will be entered for petitioner in docket nos and
